Citation Nr: 0810485	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-27 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder with obsessive compulsive disorder (OCD) (claimed as 
anxiety and panic attacks), to include as secondary to 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In August 2007, the Board remanded this matter for additional 
development, to include obtaining a VA opinion.  


FINDING OF FACT

The veteran's current psychiatric disabilities are not the 
result of a disease or injury in service and are not related 
to service-connected hypertension.  


CONCLUSION OF LAW

A psychiatric disability, including generalized anxiety 
disorder with OCD (claimed as anxiety and panic attacks), was 
not incurred in or aggravated during the veteran's period of 
active military service nor is it proximately due to or 
aggravated by service-connected hypertension.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006 & 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

May 2003, August 2003, and August 2007 VCAA letters informed 
the veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  The letters did not explicitly 
tell him to submit all relevant evidence in his possession.  
An error by VA in providing notice of the information and 
evidence necessary to substantiate a claim under 38 U.S.C. 
§ 5103(a) is presumptively prejudicial and in such a case the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letters did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and he was 
provided with notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal in August 2007.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As portions of the notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However, the timing deficiency was remedied by 
the readjudication of the claim after sending the above 
notices.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  

The veteran was also afforded a VA examination in October 
2003 and an addendum report was obtained in conjunction with 
the Board's August 2007 remand.  The remand asked that the 
veteran provide an opinion as to whether it was at least as 
likely as not that the current psychiatric disability was 
related to service and to provide a rationale for the 
opinion.  Inexplicably the examiner provided the rationale 
without the opinion.  The rationale, however, makes clear 
that the examiner found the current psychiatric disability to 
be unrelated to any event in service.  A remand for the 
absent opinion is, therefore, not required.

As such, no further action is necessary to assist the 
claimant with the claim.

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to explicitly include the 
holding in Allen, except that under the new regulation VA 
will not concede aggravation unless there is a baseline for 
the claimed disability shown by medical evidence created 
prior to the claimed aggravation.  71 Fed. Reg. 52,747 (Sept. 
7, 2006) (now codified at 38 C.F.R. § 3.310).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Ciruit has created a three-part test to determine 
whether a new law has prohibited retroactive effects: (1) 
"the nature and extent of the change of the law;" (2) "the 
degree of connection between the operation of the new rule 
and a relevant past event;" and (3) "familiar considerations 
of fair notice, reasonable reliance, and settled 
expectations." Princess Cruises v. United States, 397 F.3d 
1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008).

The new version of the regulation imposes additional 
requirements to establish service connection on the basis of 
aggravation.  Hence it appears to have retroactive effects, 
and the Board will apply the old version of 38 C.F.R. 
§ 3.310.

A review of the veteran's service medical records reveals 
that there were no complaints or findings of a psychiatric 
disorder during his period of active service.  In April 1969 
he had a syncopal episode lasting one to two minutes.  He had 
three more episodes in the following week.  The provisional 
diagnoses were hypertension and syncopal episodes.  In July 
1969 a Medical Evaluation Board confirmed the diagnosis of 
hypertension.  At the time of his August 1969 service 
separation examination, normal psychiatric findings were 
reported.  On his August 1969 report of medical history, the 
veteran checked the "no" boxes when asked if he had 
depression or excessive worry; frequent trouble sleeping; 
frequent or terrifying nightmares; or nervous trouble of any 
sort.  

There were also no documented complaints or findings of any 
type of psychiatric problems in the years immediately 
following service.  

Treatment records from William Hall, M.D., show that the 
veteran was found to have anxiety/stress and hypertension in 
January 1997.  It was noted that the veteran was under 
tremendous stress.

In his initial claim for VA benefits received in April 2002, 
the veteran made no reference to a psychiatric disability, 
but did refer to episodes of syncope in service that were 
related to hypertension.

Records from the VA Medical Center in Fayetteville North 
Carolina through May 2003 show diagnoses of panic attacks, 
chronic anxiety, OCD, generalized anxiety disorder, and 
depressive disorder, NOS.  

The veteran was afforded a VA examination for mental 
disorders in October 2003.  The examiner noted that the 
medical records were reviewed prior to the examination.  The 
veteran stated that he had had problems for 30 years, but 
that his symptoms were the same until about two years ago 
when they became worse.  He reported that he had become 
obsessed with a feeling that he had something between his 
teeth and under his finger nails.  No matter how much he 
cleaned his teeth or fingernails the feeling would not go 
away.  The only relief was if he went to sleep.  

Following mental status examination, the examiner rendered 
diagnoses of OCD, generalized anxiety disorder, and 
depressive disorder, NOS.  

The examiner stated that the veteran had had generalized 
anxiety disorder for many years.  He noted that the OCD had 
begun rather abruptly two to three years ago.  The depressive 
disorder, NOS, was found to be secondary to the impairment 
and deterioration of the quality of life that he had had 
since the manifestation of his OCD and generalized anxiety.  
The examiner stated that it was "not as likely as not" that 
the veteran's anxiety was secondary to his hypertension.  

In his notice of disagreement, the veteran indicated that all 
his problems started when he was falsely accused of 
"something" in the military.  

In his July 2004 substantive appeal, the veteran elaborated 
that his psychiatric problems began when he was called into 
the office by his Battery Commander and was yelled at for 
calling his Congressman.  The veteran had no idea what the 
commander was talking about.  The commander threatened to 
"railroad him" out of the military.  He stated that when 
walking by the Commander's office he passed out and was 
hospitalized with high blood pressure.  He attributed this to 
animosity towards his commander.  

In a November 2004 letter, the veteran requested that he be 
afforded a VA psychiatric examination to determine if his 
anxiety was secondary to his service-connected hypertension.  

In an October 2007 addendum, the October 2003 VA examiner 
indicated that he had reviewed the entire claims folder.  He 
noted that when reviewing the veteran's claims folder he 
found no treatment for any psychiatric condition by his 
military physician and no mention of any treatment for any 
psychiatric symptoms that the veteran currently had, 
including anxiety and depression.  

He stated that he could not say that the veteran had symptoms 
or conditions sufficient to warrant care and attention during 
his active service.  He noted that the veteran did have 
somatic symptoms but there was no mention of any accompanying 
psychiatric symptoms.  

Analysis

Current psychiatric disabilities are well documented.  Hence 
the first element of a service connection claim is 
established.

The veteran has essentially argued that episodes of syncope 
or passing out in service were manifestations of his 
psychiatric disability.  Episodes of syncope are documented 
in service and the veteran is also claiming that the current 
psychiatric disabilities are related to hypertension.  The 
element of an in-service disease or injury is also 
documented.

The remaining question is whether the current psychiatric 
disability can be related to the episodes of syncope or 
hypertension.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The veteran has reported a continuity of symptomatology since 
service, but these recent reports must be weighed against the 
negative contemporaneous record and the negative medical 
opinions.

The episodes of syncope were attributed to hypertension in 
service, and no psychiatric symptomatology was documented 
until decades after service.  When initially seen with 
psychiatric complaints, no earlier history of psychiatric 
symptomatology was reported, and the veteran reported no such 
history in his initial claim for VA benefits in 2002.  

It would take medical expertise to be able to say that his 
current generalized anxiety disorder with OCD claimed as 
anxiety and panic attacks is related to an inservice 
incident, or that hypertension caused or permanently 
aggravated his current psychiatric disability.  A secondary 
service connection claim requires competent medical evidence 
to connect the asserted secondary condition to the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); see Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).  Hence, the veteran would not be competent to provide 
evidence of such a relationship.

There has been no competent medical evidence submitted 
relating the veteran's current generalized anxiety disorder 
with OCD claimed as anxiety and panic attacks to his period 
of service or to his service-connected hypertension.  
Moreover, the October 2003 VA examiner, after a complete 
review of the claims folder and a thorough examination of the 
veteran, indicated that the veteran's depressive disorder NOS 
was secondary to the impairment and deterioration of the 
quality of life that he had had since his manifestation of 
his OCD and generalized anxiety, which had abruptly begun 
several years earlier.  He further noted that the veteran's 
anxiety was not secondary to his service-connected 
hypertension.  In addition, in his October 2007 follow-up 
report, the examiner stated that he found no treatment for 
any psychiatric condition by his military physician and no 
mention of any treatment for any psychiatric symptoms that 
the veteran currently had, including his anxiety and 
depression, while he was in service.  

The weight of the evidence is against a link between any 
current depressive disorder, OCD, or generalized anxiety 
disorder and active service or to his service-connected 
hypertension, the preponderance of the evidence is against 
the claim; therefore, reasonable doubt does not arise and the 
claim must be denied.  


ORDER

Service connection for generalized anxiety disorder with OCD 
(claimed as anxiety and panic attacks), to include as 
secondary to service-connected hypertension, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


